              Case 3:17-cv-00328-EWD             Document 151         12/10/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


TRAVIS DAY                                                                  CIVIL ACTION

VERSUS
                                                                            NO. 17-328-EWD
BATON ROUGE CITY
POLICE, ET AL


                               SETTLEMENT CONFERENCE ORDER

          IT IS ORDERED that a settlement conference is hereby set for December 21, 2020 at

9:30 a.m. via Zoom Video Conference.

          The settlement conference will begin with a statement by Judge Johnson.1

          The following is provided to ensure that the necessary parties are present for the

conference, to assist the Court in an objective appraisal and evaluation of the lawsuit, and to

facilitate settlement of this matter in the most efficient manner.



A.        PERSONS ATTENDING THE CONFERENCE

          In addition to counsel who will try the case, a person with full settlement authority must

be present for each party at the conference. This requires the presence of your client or, if a

corporate entity, an authorized representative of your client, who has full and final settlement

authority. The purpose of this requirement is to have representatives present who can settle the

case during the course of the conference without consulting a superior. Upon proper application

to the Court and under extenuating circumstances,2 a governmental entity, insurance company or



1
    Judge Johnson does not generally permit opening statements by the parties during the joint session.
2
    The purchase of an airplane ticket is not an extenuating circumstance.
             Case 3:17-cv-00328-EWD          Document 151       12/10/20 Page 2 of 4




corporate entity may be granted permission to proceed with a representative with limited

authority, provided he/she has direct communication with a representative with full authority

throughout the conference, even if the settlement conference lasts through lunch or after working

hours. Any other persons deemed necessary to negotiate a settlement may also attend. Counsel

of record will be responsible for timely advising any involved non-party (i.e., insurance

company), of the requirements of this order.



B.     CONFIDENTIAL STATEMENTS

       The parties shall submit confidential settlement position papers by noon on December

14, 2020 to the judge’s chambers via facsimile transmission to (225) 389-3598. The statement

shall not exceed five pages and shall contain the following:

       (a)      Persons Attending: The name and title, if applicable, of the client or authorized

                representative who will be attending the conference with trial counsel.

       (b)      Statement of your Case: The position paper should set forth a brief statement of

                your claim or defense. It should also contain a statement of the liability issues

                present, including a description of the strongest and weakest points of your case,

                both legal and factual.

       (c)      Quantum: A brief statement of your position on quantum, including any injuries

                sustained. When applicable, describe any surgeries, current medical status, and

                any other relevant legal or factual issues.

       A concluding section should contain suggestions for a satisfactory resolution of the

claim. Please do not be bound by monetary solutions, but rather consider all possible

alternatives to reaching a satisfactory resolution. Also, please keep in mind that these
           Case 3:17-cv-00328-EWD            Document 151        12/10/20 Page 3 of 4




submissions are confidential, will not be exchanged, are not binding, and that posturing is

inappropriate and only serves to handicap the process. The Magistrate Judge serves as a neutral

facilitator in this process; thus it serves no purpose for either party to attempt to convince the

Magistrate Judge of his position.



C.     ATTACHMENTS

       Additional documents may be attached to the confidential settlement position paper if

they exist and counsel deems them relevant and of benefit to the Court in evaluating the case.


D.     EXCHANGE OF SETTLEMENT OFFERS

       Settlement conferences are often unproductive unless the parties have exchanged

demands and offers before the conference and made a serious effort to settle the case on their

own. Before arriving at the settlement conference the parties are to negotiate and make a

good faith effort to settle the case. A specific settlement offer, in writing, must be

submitted by the plaintiff by to the defendant (at least 14 days prior to the settlement

conference), with a brief explanation of why settlement is appropriate. If unacceptable to

the defendant, a specific counteroffer, in writing, must be submitted by the defendant by to

the plaintiff (at least 7 days prior to the settlement conference), with a brief explanation of

why settlement is appropriate. If settlement is not achieved, plaintiff’s counsel shall deliver or

fax copies of all letters to Judge Johnson no later than noon 3 days before the conference.



E.     CONFIDENTIALITY

       The contents of the statements and all communications made in connection with the

settlement conference are confidential and will not be disclosed to anyone without the express
          Case 3:17-cv-00328-EWD          Document 151       12/10/20 Page 4 of 4




permission of the communicating party or order of a court of competent jurisdiction. The

statements and any other documents submitted for the settlement conference will be maintained

in chambers and will be destroyed after the conference.

       Failure to timely comply with all requirements of this Order may result in

cancellation of the settlement conference and/or sanctions at the Court’s discretion.

       Signed in Baton Rouge, Louisiana, on December 10, 2020.



                                                   S
                                            SCOTT D. JOHNSON
                                            UNITED STATES MAGISTRATE JUDGE
